PER CURIAM.
The only claim of error meriting any ■comment is that the judgment for plaintiff upon defendant’s written guaranty •of payment for shipment of merchandise to a named purchaser cannot stand be•cause the guaranty was addressed only to the corporation of which plaintiff was a wholly owned subsidiary. But the findings made upon adequate evidence are explicit that defendant intended his guaranty to cover plaintiff’s shipments also. Recovery upon breach therefore follows under New York law in this action originally brought in the New York Supreme Court and removed to the court below because of the diverse citizenship of the parties. Beakes v. Da Cunha, 126 N.Y. 293, 296, 27 N.E. 251.
Affirmed.